

116 HR 931 IH: Bad Lawmakers Accountability and Key Emends Act
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 931IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Walker introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit a former Member of Congress from serving as a
			 lobbyist until the former Member has met any obligation imposed on the
			 former Member under the Congressional Accountability Act of 1995 to
			 reimburse the Treasury for amounts paid as settlements and awards under
			 such Act in the case of an act committed personally by the former Member.
	
 1.Short titleThis Act may be cited as the Bad Lawmakers Accountability and Key Emends Act or the BLAKE Act. 2.Ban on lobbying by former Members of Congress failing to meet requirement to reimburse amounts paid as settlements and awards under Congressional Accountability Act of 1995 (a)Ban on lobbying (1)Lobbying by former SenatorsSection 207(e)(1)(A) of title 18, United States Code, is amended by striking within 2 years after that person leaves office and inserting the following: prior to the expiration of the 2-year period which begins on the date that person leaves office or prior to the date by which that person meets any requirement of section 415(d) of the Congressional Accountability Act of 1995 (2 U.S.C. 1415(d)) which applies to that person to reimburse the Treasury for certain awards and settlements paid under such Act (whichever occurs later).
 (2)Lobbying by former Members of the House of RepresentativesSection 207(e)(1)(B) of such title is amended by striking within 1 year after that person leaves office and inserting the following: prior to the expiration of the 1-year period which begins on the date that person leaves office or prior to the date by which that person meets any requirement of section 415(d) of the Congressional Accountability Act of 1995 (2 U.S.C. 1415(d)) which applies to that person to reimburse the Treasury for certain awards and settlements paid under such Act (whichever occurs later).
 (b)Ban on lobbying on behalf of foreign governmentsSection 207(f)(1) of such title is amended by striking within 1 year after leaving the position, office, or employment referred to in such subsection and inserting the following: prior to the expiration of the 1-year period which begins on the date that person leaves the position, office, or employment referred to in such subsection or, in the case of the position of Member of Congress, prior to the date by which that person meets any requirement of section 415(d) of the Congressional Accountability Act of 1995 (2 U.S.C. 1415(d)) which applies to that person to reimburse the Treasury for certain awards and settlements paid under such Act (whichever occurs later).
 (c)Effective dateThe amendments made by this section shall apply with respect to any individual who, on or after the date of the enactment of this Act, leaves an office to which section 207(e) or section 207(f) of title 18, United States Code, applies.
			